Composition of political groups : see Minutes
Mr President, I rise on Rule 103(2). In response to the historic and - some would say - joyous expression of democratic will in Ireland last week, you said yesterday from the Chair that 'it remains our goal to see the Lisbon Treaty enter into force before the elections of next year. Provided that you agree to this, I shall resolutely defend these principles in the Council at the end of the week'.
(Applause from members of other groups)
You have asked us for a mandate. I would suggest to the House that simply having the mandate of the Conference of Presidents is not enough for this and that we ought - under Rule 103, which clearly says that 'Parliament shall decide whether or not to wind up the debate with a resolution' - to finish our debate tomorrow with President Barroso with a vote to see whether we should give you that mandate or not and to see whether Members of this so-called democratic Chamber are prepared to respect the Irish result and to find out whether 'no' really means 'no'.
(Applause from members of the IND/DEM Group)
Mr Farage, I gave you the chance to speak because you asked for it, but I have to tell you that your request has come too late. It is the Conference of Presidents that decides whether there is a resolution. The matter can be raised again in plenary, although that should have been done earlier. You are now too late, so there will definitely not be a resolution. That is the situation according to the Rules of Procedure, and we keep to the rules. Your loudness does not make up for your arguments.